Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “knitted cloth on a first side of the flexible abrasive product, the knitted cloth having a wale direction and a course direction; grinding agents applied on a second side of the flexible abrasive product facing the first side; a plurality of loops protruding form the knitted cloth and from the first side, each loop being formed by a pair of bottom half arcs connected by a protruding head and the loops being arranged in rows extending in the wale direction of the knitted cloth; wherein the bottom half arcs are interlaced in the knitted cloth, the plurality of loops or protruding heads each span a stich row in the course direction, and the protruding heads of the loops are interconnected with one another outside of the knitted cloth so as to form rows of interconnected loops, which rows extend in the wale direction of the knitted cloth” and “filler yarns protruding from the first side, wherein the filler yarns are texturized or hydrophilic yarns, and the filler yarns protrude in the form of loops or thread ends”  fails to render the claimed invention obvious or anticipated.  For instance, US5373712 discloses a warp knitted cloth having loop fastening portion as best shown in Figs 1 and 5. However, ‘3712 fails to disclose “ the plurality of loops or protruding heads each span a stich row in the course direction” and “filler yarns protruding from the first side, wherein the filler yarns are texturized or hydrophilic yarns, and the filler yarns protrude in the form of loops or thread ends”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore for the reasons above the claim limitations of claims 1-20 have been considered as allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723